DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Claims 17-19 have been added. Claims 1-9, 12, 16, and 19 are withdrawn. Claims 10-11, 13-15, and 17-18 are being examined.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“[0015] By hooking up and fastening, it is here referred to a simple connection wherein the two parts are connected to each other by a shape cooperation, i.e. without any additional element like screws, bolts, pins, nuts or any element requiring a manual intervention for their assembly. Terms like interlocking or self-interlocking will also be used to describe this connection by shape cooperation.
[0016] Hooking and fastening can be reached by various means and designs of the elements like, for example, clipping, snapping, magnetically attaching, or by means of adhesive strips.
[0017] Therefore, the method of the invention simply requires associating a first part of the pump to an allocated position on the machine, this connection point further serving as pivot for a rotating movement to connect to the other fastening means on the pump to their allocated positions on the machine, hereby referred to as operating support. This could be summarized as a multiple click operation.
[0018] The operating support refers to the static part and/or to mobile parts of a machine, which can be used, upon connection with parts of the pump, to prevent a part
of the pump from moving during pumping operations and/or to apply a sliding or rotating movement to another part of the pump.
[0019] The operator coupling the pump to the machine does not need any fastening component. The operation is performed very fast and without any risk that a glove is torn or that a small piece falls.”

 	Claim 17 is rejected for the same reasons as claim 10. Dependent claims are rejected based on their dependency to claim 10 and 17.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarwa FR2823543. 

 	Regarding claims 10-11, 13-15, and 17-18, Sarwa discloses:
 	10.    (Previously Presented) An assembly, comprising:
-    a volumetric dosage pump (2, 5 in Fig 1) arranged for filling up containers (see “In the field of positive displacement pumps used, for example, for dosing medicaments” in line 5 of page 1 of the translation wherein the pump is capable of pumping medicaments into a container as is commonplace) and comprising a body (2) with a piston means (5) slidingly and rotatingly mounted within the body (Regarding the piston sliding, see “The invention also relates to a pump, in particular a positive displacement pump, which comprises a piston and a cylinder for receiving and sliding this piston.” on page 2 of the translation at lines 24-25. Regarding the piston rotating, this is required to operate the pump in order for the piston to operate as a distributor/valve as in “The piston 5 is provided with a longitudinal groove 5a it allowing to play the role of a distributor piston” in the last four lines of page 2 of the translation. It is noted that applicant has not provided any details of applicant’s distributor/valve piston other than to disclose it has a channel as in the specification as filed at e.g. 0013, 0023, and 0081, and in applicant’s reply filed 3/1/21 at page 8 at paragraph 2 wherein applicant’s reference to a cylinder in this paragraph is understood to be a reference to the piston as in applicant’s specification and wherein the piston is merely described as having a groove [which corresponds to the channel in the specification]. This is the same arrangement as Sarwa’s two element pump shown in Fig 1 wherein the piston has a channel/groove 5a acting as a distributor/valve 
-    a driving machine (see “The piston must be connected to drive means, while the cylinder must be immobilized compared to a frame or frame of the pump and vice versa.” In lines 7-8 of page 1 of the translation) comprising a static body (3) and a first arm (6) configured to drive a sliding movement along a machine axis (see “The piston 5 is driven by means, such as an electric motor, not shown, associated with a movement transmission member, such
as a connecting rod 6 partially a5 shown” at the end of page 2 and the beginning of page 3 of the translation), wherein the piston means and the body of the pump are arranged to be fastened to the first arm and the static body respectively, by shape cooperation exclusively (As best understood given the 112b rejection above, see 4 and 7 wherein these quick connect connections are interlocking connections and no nuts or bolts etc. are needed as described in 0015 of applicant's specification as filed and wherein members 17 are considered part of the piston and pump body [just as the pin 42 and the spigot 101 and ball 51 are considered part of applicant’s pump] e.g. in page 3 at the last three lines “The mode of connection between parts 2 and 17 is not limited to assembly by screwing. These parts could also be welded, glued or fitted together, or even be in one piece.”.  Also, these quick connect interlocking connections are similar in type to the quick connect interlocking connections of Tressier wherein applicant admits Tressier’s quick connect interlocking connections are shape cooperation as in “one by shape cooperation” on page 8 at line 19 of the reply filed 3/1/21.).
   	11.    (Currently Amended) The assembly  according to claim 10, wherein the piston means comprises a piston and a switching valve (See “The piston 5 is provided with a  drive a rotational movement of the piston and the switching valve around the machine axis (This is required to operate the pump in order for the piston to operate as a distributor/valve as in “The piston 5 is provided with a longitudinal groove 5a it allowing to play the role of a distributor piston” in the last four lines of page 2 of the translation. It is noted that applicant has not provided any details of applicant’s distributor/valve piston other than to disclose it has a channel as in the specification as filed at e.g. 0013, 0023, and 0081, and in applicant’s reply filed 3/1/21 at page 8 at paragraph 2 wherein applicant’s reference to a cylinder in this paragraph is understood to be a reference to the piston as in applicant’s specification and wherein the piston is merely described as having a groove [which corresponds to the channel in the specification]. This is the same arrangement as Sarwa’s two element pump shown in Fig 1 wherein the piston has a channel/groove 5a acting as a distributor/valve via rotation to selectively align the channel/groove with either the inlet or outlet 2a/2b in Fig 1).
 	

 	13.    (Previously Presented) Assembly according to claim 10, wherein the piston means (5) is slidingly mounted (see “The invention also relates to a pump, in particular a positive displacement pump, which comprises a piston and a cylinder for receiving and sliding this piston.” on page 2 of the translation at lines 24-25) along a pump axis and, in an operating position, the pump axis is aligned with the machine axis (see e.g. Fig 1 wherein the pump center 
 	14.    (Previously Presented) Assembly according to claim 10, wherein the shape cooperation is achieved through self-interlocking cooperating means arranged respectively on the piston means and the first arm, on the body of the pump and on the static body of the machine (See e.g. Fig 1 wherein the self-interlocking mechanisms 4 and 7 connect 5 to 6 and connect 2 to 3 wherein elements 17 are considered part of 4 and 7 as in Fig 2). 
 	17.    (New) An assembly, comprising:
-    a volumetric dosage pump (2, 5 in Fig 1) arranged for filling up containers (see “In the field of positive displacement pumps used, for example, for dosing medicaments” in line 5 of page 1 of the translation wherein the pump is capable of pumping medicaments into a container as is commonplace) and comprising a body (2) with a piston (5) slidingly and rotatingly mounted within the body ((Regarding the piston sliding, see “The invention also relates to a pump, in particular a positive displacement pump, which comprises a piston and a cylinder for receiving and sliding this piston.” on page 2 of the translation at lines 24-25. Regarding the piston rotating, this is required to operate the pump in order for the piston to operate as a distributor/valve as in “The piston 5 is provided with a longitudinal groove 5a it allowing to play the role of a distributor piston” in the last four lines of page 2 of the translation. It is noted that applicant has not provided any details of applicant’s distributor/valve piston other than to disclose it has a channel as in the specification as filed at e.g. 0013, 0023, and 0081, and in applicant’s reply filed 3/1/21 at page 8 at paragraph 2 wherein applicant’s reference to a cylinder in this paragraph is understood to be a reference to the piston as in applicant’s 
-    a driving element (see “The piston must be connected to drive means, while the cylinder must be immobilized compared to a frame or frame of the pump and vice versa.” In lines 7-8 of page 1 of the translation) comprising a static body (3) and a first arm (6) configured to drive a sliding movement along a machine axis (see “The piston 5 is driven by means, such as an electric motor, not shown, associated with a movement transmission member, such
as a connecting rod 6 partially a5 shown”. At the end of page 2 and he beginning of page 3 of the translation), wherein the piston and the body of the pump are arranged to be fastened to the first arm and the static body respectively, by shape cooperation exclusively (As best understood given the 112b rejection above, see 4 and 7 wherein these quick connect connections are interlocking connections and no nuts or bolts etc. are needed as described in 0015 of applicant's specification as filed and wherein members 17 are considered part of the piston and pump body [just as the pin 42 and the spigot 101 and ball 51 are considered part of applicant’s pump] e.g. in page 3 at the last three lines “The mode of connection between parts 2 and 17 is not limited to assembly by screwing. These parts could also be welded, glued or fitted together, or even be in one piece.”.  Also, these quick connect interlocking connections are similar in type to the quick connect interlocking connections of Tressier wherein applicant 
 	18.    (New) The assembly according to claim 17, wherein the piston comprises a switching valve (see 5a in Fig , and “The piston 5 is provided with a longitudinal groove 5a it allowing to play the role of a distributor piston” in the last four lines of page 2 of the translation) and wherein the first arm is also configured to drive a rotational movement of the switching valve around the machine axis (This is required to operate the pump in order for the piston to operate as a distributor/valve as in “The piston 5 is provided with a longitudinal groove 5a it allowing to play the role of a distributor piston” in the last four lines of page 2 of the translation. It is noted that applicant has not provided any details of applicant’s distributor/valve piston other than to disclose it has a channel as in the specification as filed at e.g. 0013, 0023, and 0081, and in applicant’s reply filed 3/1/21 at page 8 at paragraph 2 wherein applicant’s reference to a cylinder in this paragraph is understood to be a reference to the piston as in applicant’s specification and wherein the piston is merely described as having a groove [which corresponds to the channel in the specification]. This is the same arrangement as Sarwa’s two element pump shown in Fig 1 wherein the piston has a channel/groove 5a acting as a distributor/valve via rotation to selectively align the channel/groove with either the inlet or outlet 2a/2b in Fig 1.).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarwa FR2823543.
Regarding claim 15, Sarwa does not disclose any material and thus does not disclose:  wherein the self-interlocking cooperating means are at least partially made of thermoplastic. 
 	However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize thermoplastic as a material for the self-interlocking cooperating means to gain the benefit of eliminating corrosion.


Claims 10-11, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach US 6739478 in view of McElwain US 3480310.
 	Regarding claim 10, Bach discloses:
 	10.    (Currently Amended) An assembly, comprising:
-    a volumetric dosage pump (see e.g. two-piece pump in the abstract) arranged for filling up containers (col 9 lines 13-14) and comprising a body (cylinder in e.g. Fig 2) with a piston means (12) slidingly and rotatably mounted within the body (see e.g. “A controller and 
position sensing sensors determine the piston rotary and linear positioning, 
relative to the fixed cylinder.” in col 4 lines 49-51), the piston means extending outside the body (see e.g. Figs 3-4), and
-    a driving machine comprising a static body (see annotated Fig 3 herein) and a first arm (see annotated Fig 3 herein) configured to drive a sliding movement along a machine axis (see e.g. 
 	Regarding the limitations “wherein the piston means and the body of the pump are arranged to be fastened to the first arm and the static body respectively, by shape cooperation exclusively”, in col 5 lines 5-10 Bach discloses “The pump piston 12 and the cylinder can be coupled to the drive with keyed connectors 13. There are numerous connection devices that could be used here and are within the scope of the invention.  The connectors could be linked to universal joints 14 to keep the piston and cylinder aligned and free from any bending loads during use.”. No details of these connectors are provided.
 	In Figs 1-6, McElwain discloses a quick detachable connector for use with universal joints 11. This coupling could be applied to connect the universal joints of Bach to the pump to make the pump quickly detachable wherein this would be a simple substitution (see MPEP 2143 I B) of one connector (the quick connector of McElwain) for another (Bach’s connector, the details of which are not provided by Bach).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the connector of McElwain in the system of Bach to gain the benefit of being able to quickly install and remove the pump.
 	


    PNG
    media_image1.png
    800
    675
    media_image1.png
    Greyscale



 	Bach as modified above discloses:
The assembly  according to claim 10, wherein the piston means comprises a piston and a switching valve (Piston 12 includes a groove so that it acts as a valve as shown in Figs 1-2 and 6. See col 1 line 65 to col 2 line 1, col 2 line 47, and col 6 lines 49-63.) and wherein the first arm is also configured to drive a rotational movement of the piston and the switching valve around the machine axis (see “Commanding a second stepper motor with feedback from two binary sensors generates, or open loop, causes the rotational motion of the piston relative to the cylinder.” in col 5 lines 62-65).
 	13.    (Currently Amended) The assembly according to claim 10, wherein the piston means is slidingly and rotatably mounted along a pump axis and, in an operating position, the pump axis is aligned with the machine axis (see e.g. Figs 3-4).
 	14.    (Currently Amended) The assembly according to claim 10, wherein the shape cooperation  is achieved through self-interlocking cooperating means arranged respectively on the piston means and the first arm, on the body of the pump and on the static body of the machine (see Figs 3-4 wherein the connector of McElwain has been applied to Bach as in claim 10 and the connector of McElwain is a self-interlocking connector wherein the universal joints are considered part of the static body and the first arm, not the pump) .
 	Regarding claim 15, Bach as modified above does not disclose wherein the self-interlocking cooperating means are at least partially made of thermoplastic.
 	However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ416).

	
 	Regarding claim 17, Bach discloses:
	17.    (Currently Amended) An assembly, comprising:
-    a volumetric dosage pump (see e.g. two-piece pump in the abstract) arranged for filling up containers (col 9 lines 13-14) and comprising a body (cylinder in e.g. Fig 2) with a piston (12) slidingly and rotatably mounted within the body (see e.g. “A controller and 
position sensing sensors determine the piston rotary and linear positioning, 
relative to the fixed cylinder.” in col 4 lines 49-51), the piston extending outside the body (see e.g. Figs 3-4), and
-    a driving element comprising a static body (see annotated Fig 3 herein) and a first arm (see annotated Fig 3 herein) configured to drive a sliding movement along a machine axis (see e.g. “The piston has two types of motion relative to the cylinder: linear and rotational.  The linear motion can be generated by commanding a nanostepper motor or other accurate motor with real time feedback from an ultra high precision position sensor.” in col 5 lines 56-60), 
 	Regarding the limitations “wherein the piston and the body of the pump are arranged to be fastened to the first arm and the static body respectively, by shape cooperation exclusively”, in col 5 lines 5-10 Bach discloses “The pump piston 12 and the cylinder can be coupled to the drive with keyed connectors 13. There are numerous connection devices that could be used here and are within the scope of the invention.  The connectors could be linked to universal 
 	In Figs 1-6, McElwain discloses a quick detachable connector for use with universal joints 11. This coupling could be applied to connect the universal joints of Bach to the pump to make the pump quickly detachable wherein this would be a simple substitution (see MPEP 2143 I B) of one connector (the quick connector of McElwain) for another (Bach’s connector, the details of which are not provided by Bach).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the connector of McElwain in the system of Bach to gain the benefit of being able to quickly install and remove the pump.
 	
 	Bach as modified above discloses:
 	18.    (New) The assembly according to claim 17, wherein the piston comprises a switching valve (Piston 12 includes a groove so that it acts as a valve as shown in Figs 1-2 and 6. See col 1 line 65 to col 2 line 1, col 2 line 47, and col 6 lines 49-63.) and wherein the first arm is also configured to drive a rotational movement of the switching valve around the machine axis (see “Commanding a second stepper motor with feedback from two binary sensors generates, or open loop, causes the rotational motion of the piston relative to the cylinder.” in col 5 lines 62-65).




Response to Arguments

 	Applicant argues:

 	Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant asserts that the amendments made above to the claims render this rejection moot.


 	Examiner answers:
 	There are no amendments that address the 112(b) rejection and there are no arguments that address the 112 (b) rejections. Therefore, the rejections are maintained.

Applicant’s other arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



 	









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746